Motion by respondent to dismiss appeal denied, on condition that appellant perfect the appeal and be ready to argue or submit it at the February Term, beginning January 30, 1961. The appeal is ordered on the calendar for said term. On the court’s own motion, the appeal will be heard on the original papers and on appellant’s typed brief. Appellant is directed to file six copies of his typed brief and to serve one copy upon respondent on or before January 13, 1961. Beldock, Acting P. J., Ughetta, Kleinfeld, Christ and Pette, JJ., concur.